USCA4 Appeal: 19-4266     Doc: 23        Filed: 10/04/2019   Pg: 1 of 1


                                                                   FILED: October 4, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 19-4266
                                       (7:18-cr-00133-FL-1)
                                      ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        DORA MAYBE DAMATTA-RODRIGUEZ, a/k/a Dora Maybe Rodriguez-
        DeAlejo

                     Defendant - Appellant

                                      ___________________

                                           ORDER
                                      ___________________

              Upon consideration of the motion to voluntarily dismiss this case pursuant to

        Rule 42(b) of the Federal Rules of Appellate Procedure, and there appearing no

        opposition, the court grants the motion.

                                               For the Court--By Direction

                                               /s/ Patricia S. Connor, Clerk




                 Case 7:18-cr-00133-FL Document 44 Filed 10/04/19 Page 1 of 1
